996 F.2d 1217
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry H. ROY, Petitioner-Appellant,v.Stephen T. SMITH, Warden, Respondent-Appellee.
No. 92-6343.
United States Court of Appeals, Sixth Circuit.
June 15, 1993.

Before MERRITT, Chief Judge, and JONES and NELSON, Circuit Judges.

ORDER

1
Larry H. Roy appeals the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Following a guilty plea, petitioner was convicted of armed assault with intent to rob in the Jefferson County, Kentucky, Circuit Court in 1964.   Petitioner was sentenced to 21 years imprisonment.   Petitioner was granted parole in 1968, but his parole was revoked in 1971 following petitioner's conviction in Indiana on a federal charge.   Thereafter, petitioner was convicted of escaping from the Kentucky State Penitentiary in the Lyon County, Kentucky, Circuit Court in 1972.   Petitioner was sentenced to three years imprisonment, to be served consecutively to his prior state sentence.


3
Next, petitioner was again granted parole from his state sentences in July 1973.   Petitioner served over sixteen years on parole until he was convicted of new charges in the Jefferson Circuit Court in May 1990.   Petitioner's parole was revoked by virtue of this new conviction, and petitioner is currently serving his original 21 year sentence for armed assault with the 3 year consecutive escape sentence.   Petitioner filed an initial petition for a writ of habeas corpus in the Oldham County, Kentucky, Circuit Court.   The habeas petition was denied and the Kentucky Court of Appeals affirmed the denial on appeal.   The Kentucky Supreme Court denied discretionary review.


4
Thereafter, petitioner filed his habeas petition in the district court, and the state responded in opposition.   The magistrate judge recommended that the petition be dismissed, and petitioner filed objections.   The district court adopted the magistrate judge's recommendation and dismissed the petition.


5
Upon consideration, we affirm the judgment of the district court for the reasons stated in the magistrate judge's recommendation filed August 21, 1992, and adopted by the district court by its judgment entered October 2, 1992.   Essentially, petitioner's claims are matters of state law not cognizable on federal habeas corpus review absent a denial of a substantial federal right.   See Smith v. Sowders, 848 F.2d 735, 738-39 (6th Cir.), cert. denied, 488 U.S. 866 (1988);   Olsen v. McFaul, 843 F.2d 918, 933 (6th Cir.1988).   No denial of a substantial federal right occurred here.


6
Accordingly, the judgment of the district court is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.